DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 04/11/2022.
Claims 1-20 are presented for examination.

Priority
ADS dated 11/22/2019 claims domestic benefit to PCT application PCT/US2018/068166 dated 12/31/2018.

Response to Arguments
Applicant’s remarks concerning the previous drawing objections have been fully considered and are persuasive. The Office withdraws the objection to the drawings.

Applicant’s remarks concerning the previous rejection of claims under 35 U.S.C. 103 have been fully considered but are moot in view of the amended rejection below.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “controllers 143” in FIG.1, “communication links 242” in FIG. 1, “wellbore monitoring system 110” in FIG. 4, “A processor or central processing unit (CPU) 501” in FIG.2, “hard drive 507” in FIG. 2, “wellbore analysis system 400” in FIG. 3, and “subterranean region 104” in FIG. 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 7-10, 12, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ravi_1992 (Ravi, K.M., Beirute, R.M., and R.L. Covington. "Erodability of Partially Dehydrated Gelled Drilling Fluid and Filter Cake." Paper presented at the SPE Annual Technical Conference and Exhibition, Washington, D.C., October 1992. doi: https://doi.org/10.2118/24571-MS) in view of Tardy_2017 (Philippe M.J. Tardy, A 3D model for annular displacements of wellbore completion fluids with casing movement, Journal of Petroleum Science and Engineering, Volume 162, 2018, Pages 114-136, ISSN 0920-4105, https://doi.org/10.1016/j.petrol.2017.11.071.).

Claim 1. Ravi_1992 teaches “A method for removal of accreted materials in a wellbore comprising:” (Ravi_1992 Abstract: “A mechanism is proposed for the erosion of partially dehydrated-gelled drilling fluid and filter cake.”), “flowing a wellbore servicing fluid through a fluid flow path of a wellbore;” (Ravi_1992 Pg. 222, Left Col: “Circulation was started by pumping the drilling fluid through the wellbore at 1 bbl/min.”), “determining a required shear stress to remove the accreted materials from a depth in the wellbore;” (Ravi_1992 Pg. 225, Right Col: “This means that to erode the PDG drilling fluid and filter cake from a 6.5 in. x 5.0 in annulus, the shear stress at the wall due to the flowing fluid must be 82 lbf/100 ft2.”), “and for each of the plurality of divided annular segments: determining an actual shear stress exerted by the wellbore servicing fluid on the walls of the divided annular segment;” (Ravi_1992 Pg. 226: “However at this water flow rate we calculated that the shear stress on the wall would be 82 lbf/100 ft2 in an equivalent annulus of 5.64 in. x 5.0 in.” This excerpt from Ravi_1992 teaches the concept of calculating the shear stress exerted on the walls of a wellbore by fluid flowing within the wellbore.;), “and comparing the actual shear stress to the required shear stress;” (Ravi_1992 Pg. 224, Right Col: “We propose that erosion takes place as long as the shear stress on the wall (the wall here is the point of contact between the fluid and the PDG drilling fluid/filter cake), Tw, exceeds the yield stress, To, of the PDG drilling fluid and filter cake.”; Ravi_1992 Pg. 226, Left Col: “If the shear stress Tw,bne can not be attained by a combination of circulation rate and spacer, then check to see whether pipe can be moved.” The two aforementioned excerpts from Ravi_1992 teach the concept of determining whether the shear stress applied to filter cake deposits meets a certain threshold (required shear stress). The process of making this determination includes comparing the measured shear stress with the threshold value in order for the determination to be made.), and “altering a displacement operation based, at least in part, on the comparison to remove a remaining portion of the accreted materials from the wellbore.” (Ravi_1992 Pg. 227, Left Col: “If the required shear stress can not be attained by pipe movement and /or fluid circulation, then use of scratchers or turbulators must be considered.” This excerpt from Ravi_1992 teaches the concept  of changing a wellbore operation based on the determination as to whether the shear stress exerted meets the required threshold to fully remove the deposited material.).

Ravi_1992 does not explicitly teach “determining one or more three dimensional flow profiles for the wellbore servicing fluid;”. However, Tardy_2017, does teach this claim limitation (Tardy_2017 Pg. 128, Right Col and Fig. 20: “The 3D flow pattern is shown in Fig. 20.”).

Ravi_1992 does not explicitly teach “dividing the one or more three dimensional flow profiles into a plurality of divided annular segments;”. However, Tardy_2017 does teach this claim limitation (Tardy_2017 Pg. 122, Right Col and Fig. 8: “CAFFA comprises a grid generator which divides the fluid domain into a structured, single-block, non-orthogonal, two-dimensional, body-fit mesh.” Figure 8 demonstrates a flow profile divided into mesh elements (segments). These elements can be studied collectively to divide the flow profile into annular segments as shown in the attached appendix).

Ravi_1992 and Tardy_2017 are analogous art because they are from the same field of endeavor in wellbore drilling. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Ravi_1992 and Tardy_2017. The rationale for doing so would be that Ravi_1992 teaches the concept of removing partially dehydrated-gelled drilling fluid and filter cake from the walls of a wellbore. Tardy_2017 teaches the concept of creating a 3D wellbore model using an approximation method. Therefore, it would have been obvious to combine the teachings of Ravi_1992 with the teachings of Tardy_2017 for the benefit of the improved speed provided by the use of simplified equations, compared to wellbore deposit removal methods that lack this capability (Tardy_2017 Abstract: “The new 3D model is derived using the so called narrow-gap approximation for the momentum balance equations. This approximation provides a mean to solve the 3D velocity and concentration fields while solving a 2D-only elliptic pressure equation, which is significantly faster to solve than the original 3D pressure equation, and without suffering any significant loss of accuracy.”).

Claim 2. Ravi_1992 in view of Tardy_2017 also teaches “wherein the accreted materials comprise one or more gelled fluids.” (Ravi_1992 Abstract: “A mechanism is proposed for the erosion of partially dehydrated-gelled drilling fluid and filter cake.”).

Claim 3. Ravi_1992 in view of Tardy_2017 also teaches “wherein determining the required shear stress comprises determining a downhole static time gel strength at the depth in the wellbore.” (Ravi_1992 Pg. 224: “From Table 3, the measured yield point of the drilling fluid was 11.4 lbf/100 ft2 and the 10 minute gel strength was 17 lbf/100 ft2.”).

Claim 7. Ravi_1992 in view of Tardy_2017 also teaches “wherein the displacement operation is altered based, at least in part, on a parameter for the cleaning efficiency of the displacement operation.” (Ravi_1992 Pg. 227, Left Col: “If the required shear stress can not be attained by pipe movement and /or fluid circulation, then use of scratchers or turbulators must be considered.” The fact that previous removal methods had not removed enough of the deposits is the deciding factor as to whether employ other removal methods. Because the amount of deposited material is an indication of how efficiently the wellbore is being cleaned, basing the decision to use other removal methods on the amount of  deposits removed is being interpreted as basing the decision at least in part, on a parameter for the cleaning efficiency of the displacement operation.).

Claim 8. Ravi_1992 teaches “A non-transitory computer-readable medium storing one or more instructions that, when executed by a processor, cause the processor to:”. (Ravi_1992 Pg. 220, Right Col: “These parameters were monitored continuously using a computer.” The use of a computer indicates the use of a memory and a processor.). The further limitations of claim 8 are substantially the same as those of claim 1 and are rejected due to the same reasons as outlined above for claim 1.

Claim 9. The limitations of claim 9 are substantially the same as those of claim 2 and are rejected due to the same reasons outlined above for claim 2.

Claim 10. The limitations of claim 10 are substantially the same as those of claim 3 and are rejected due to the same reasons outlined above for claim 3.

Claim 12. The limitations of claim 12 are substantially the same as those of claim 7 and are rejected due to the same reasons outlined above for claim 7.

Claim 15. Ravi_1992 teaches “An information handling system comprising: a memory; a processor coupled to the memory, wherein the memory comprises one or more instructions executable by the processor to:”. (Ravi_1992 Pg. 220, Right Col: “These parameters were monitored continuously using a computer.” The use of a computer indicates the use of a memory and a processor.). The further limitations of claim 15 are substantially the same as those of claim 8 and are rejected due to the same reasons as outlined above for claim 8.

Claim 16. The limitations of claim 16 are substantially the same as those of claim 2 and are rejected due to the same reasons outlined above for claim 2.

Claim 17. The limitations of claim 17 are substantially the same as those of claim 3 and are rejected due to the same reasons outlined above for claim 3.

Claim 20. The limitations of claim 20 are substantially the same as those of claim 7 and are rejected due to the same reasons outlined above for claim 7.

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ravi_1992 (Ravi, K.M., Beirute, R.M., and R.L. Covington. "Erodability of Partially Dehydrated Gelled Drilling Fluid and Filter Cake." Paper presented at the SPE Annual Technical Conference and Exhibition, Washington, D.C., October 1992. doi: https://doi.org/10.2118/24571-MS) in view of Tardy_2017 (Philippe M.J. Tardy, A 3D model for annular displacements of wellbore completion fluids with casing movement, Journal of Petroleum Science and Engineering, Volume 162, 2018, Pages 114-136, ISSN 0920-4105, https://doi.org/10.1016/j.petrol.2017.11.071.) in further view of Ravi_1993 (CA 2120585 A1).

Claim 4. Ravi_1992 in view of Tardy_2017 does not explicitly teach “wherein altering the displacement operation is based, at least in part, on the amount of accreted materials removed over a plurality of intervals of time in the displacement operation.”. However, Ravi_1993 does teach this claim limitation (Ravi_1993 Par 0009: “The drilling fluid is then circulated through the permeable section at progressively increasing flow rates, and each of the flow rates is maintained for a time period whereby the pressure drop of the drilling fluid through the permeable section stabilizes while measuring the flow rate, the pressure drop, the viscosity, the temperature and the density of the drilling fluid. The stabilized pressure drop below which no appreciable erosion of the drilling fluid deposits in the permeable section took place is next determined, and the shear stress corresponding to such pressure drop is calculated. The calculated shear stress is the minimum shear stress required at the walls of the well bore to erode and remove drilling fluid deposits therefrom.” A plurality of intervals of time is used because there are multiple flow rates used and each one is maintained for a time period.; Ravi_1993 Par 0009: “The minimum shear stress can then be used to design an efficient deposit removal procedure…” Designing a deposit removal plan based on the minimum shear stress required to remove deposits from the walls of the wellbore is an alteration of the displacement operation based in part on the amount of accreted materials removed because the shear stress required to remove the accreted materials is related to the amount of material to be removed.).

Ravi_1992, Tardy_2017 and Ravi_1993 are analogous art because they are from the same field of endeavor in wellbore drilling. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Ravi_1992, Tardy_2017 and Ravi_1993. The rationale for doing so would be that Ravi_1992 teaches the concept of removing partially dehydrated-gelled drilling fluid and filter cake from the walls of a wellbore. Tardy_2017 teaches the concept of creating a 3D wellbore model using an approximation method. Ravi_1993 teaches the concept of measuring the shear stress required to remove drilling fluid deposits from the walls of a wellbore. Therefore, it would have been obvious to combine the teachings of Ravi_1992, Tardy_2017 and Ravi_1993 for the benefit of the improved quality of wellbore cementing provided by fully removing the drilling fluid deposits, compared to deposit removal methods that lack this capability (Ravi_1993 Par 0005: “If too much of the drilling fluid and filter cake deposits remain on the walls of the well bore, the cement will not properly bond thereto and highly undesirable fluid leakage into and through the well bore will result.”).

Claim 11. The further limitations of claim 11 are substantially the same as those of claim 4 and are rejected due to the same reasons outlined above for claim 4.

Claim 18. The further limitations of claim 18 are substantially the same as those of claim 4 and are rejected due to the same reasons outlined above for claim 4.

Claims 5, 6, 13, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ravi_1992 (Ravi, K.M., Beirute, R.M., and R.L. Covington. "Erodability of Partially Dehydrated Gelled Drilling Fluid and Filter Cake." Paper presented at the SPE Annual Technical Conference and Exhibition, Washington, D.C., October 1992. doi: https://doi.org/10.2118/24571-MS) in view of Tardy_2017 (Philippe M.J. Tardy, A 3D model for annular displacements of wellbore completion fluids with casing movement, Journal of Petroleum Science and Engineering, Volume 162, 2018, Pages 114-136, ISSN 0920-4105, https://doi.org/10.1016/j.petrol.2017.11.071.) in further view of Stark_2018 (WO 2019199312 A1).

Claim 5. Ravi_1992 in view of Tardy_2017 also teaches “wherein the required shear stress is  (Ravi_1992 Pg. 225, Right Col: “This means that to erode the PDG drilling fluid and filter cake from a 6.5 in. x 5.0 in annulus, the shear stress at the wall due to the flowing fluid must be 82 lbf/100 ft2.” This excerpt from Ravi_1992 teaches the concept of determining the amount of shear stress required to remove deposits from the wellbore.).

Ravi_1992 in view of Tardy_2017 does not explicitly teach “determined at a plurality of depths in the wellbore.”. However, Stark_2018 does teach this claim limitation (Stark_2018 Par 0017: “A determination of the fluid type and/or fluid contacts in a reservoir compartment begins with taking pressure measurements in the formation over a plurality of depths to define a data set of data points such as pressure-depth data points.” This excerpt from Stark_2018 teaches the concept of taking data measurements at multiple depths in a wellbore.).

Ravi_1992, Tardy_2017, and Stark_2018 are analogous art because they are from the same field of endeavor in wellbore drilling. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Ravi_1992, Tardy_2017, and Stark_2018. The rationale for doing so would be that Ravi_1992 teaches the concept of removing partially dehydrated-gelled drilling fluid and filter cake from the walls of a wellbore. Tardy_2017 teaches the concept of creating a 3D wellbore model using an approximation method. Stark_2018 teaches concept of using pressure data to identify the type of fluid and location of fluid contacts in a reservoir compartment during a wellbore drilling operation. Therefore it would be obvious to combine the teachings of Ravi_1993, Tardy_2017, and Stark_2018 for the benefit of the improved accuracy provided by the fact that pressure values are more conclusive indicators of fluid type and location of fluid contacts compared to drilling operation methods that lack this capability (Stark_2018 Par 0003: “Instead of conventional log measurements, pressure measurements can be used to identify the type of fluid and location of fluid contacts in the reservoir 25 compartment. Pressure measurements are more conclusive indicators of fluid type and location of fluid contacts compared to conventional log measurements.”).

Claim 6. Ravi_1992 in view of Tardy_2017 in further view Stark_2018 also teaches “wherein the actual shear stress is compared to the required shear stress at the plurality of depths in the wellbore.” (Ravi_1992 Pg. 224, Right Col: “We propose that erosion takes place as long as the shear stress on the wall (the wall here is the point of contact between the fluid and the PDG drilling fluid/filter cake), Tw, exceeds the yield stress, To, of the PDG drilling fluid and filter cake.”; Ravi_1992 Pg. 226, Left Col: “If the shear stress Tw,bne can not be attained by a combination of circulation rate and spacer, then check to see whether pipe can be moved.” The two aforementioned excerpts from Ravi_1992 teach the concept of determining whether the shear stress applied to filter cake deposits meets a certain threshold (required shear stress). The process of making this determination includes comparing the measured shear stress with the threshold value in order for the determination to be made.; Stark_2018 Par 0017: “A determination of the fluid type and/or fluid contacts in a reservoir compartment begins with taking pressure measurements in the formation over a plurality of depths to define a data set of data points such as pressure-depth data points.” This excerpt from Stark_2018 teaches the concept of taking data measurements at multiple depths in a wellbore.).

Claim 13. The limitations of claim 13 are substantially the same as those of claim 5 and are rejected due to the same reasons outlined above for claim 5.

Claim 14. The limitations of claim 14 are substantially the same as those of claim 6 and are rejected due to the same reasons outlined above for claim 6.

Claim 19. The limitations of claim 19 are substantially the same as those of claim 6 and are rejected due to the same reasons outlined above for claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK REYNOLDS SAUNDERS JR. whose telephone number is (571)272-5527. The examiner can normally be reached 08:30 AM - 5:30 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 571-272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK SAUNDERS/Examiner, Art Unit 2146                                                                                                                                                                                                        


/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2146